Fourth Court of Appeals
                                San Antonio, Texas
                                       July 26, 2017

                                   No. 04-17-00144-CV

                IN THE INTEREST OF L.R.,III AND A.R. CHILDREN,

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 15759A
                         Honorable Cathy Morris, Judge Presiding


                                      ORDER
      The appellant’s request for appointment of attorney ad-litem is hereby DENIED.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk